1    GAYLE A. KERN, ESQ.
     Nevada Bar No. 1620
2
     KAREN M. AYARBE, ESQ.
3    Nevada Bar No. 3358
     LEACH KERN GRUCHOW
4    ANDERSON SONG
     5421 Kietzke Lane, Ste. 200
5
     Reno, Nevada 89511
6    Tel: (775) 324-5930
     Fax: (775) 324-6173
7    Email: kayarbe@lkglawfirm.com
     Attorneys for Gayle A. Kern, Ltd., dba Kern & Associates, Ltd.
8
                                 UNITED STATES DISTRICT COURT
9

10
                                         DISTRICT OF NEVADA

11
      THE BANK OF NEW YORK MELLON FKA                       Case No.: 3:16-cv-00436-RCJ-WGC
12    THE BANK OF NEW YORK AS TRUSTEE
      FOR THE CERTIFICATE HOLDERS CWALT,
13
      INC. ALTERNATIVE LOAN TRUST 2005-                     STIPULATION AND ORDER TO
14    3CB     MORTGAGE       PASS-THROUGH                   DISMISS DEFENDANT GAYLE
      CERTIFICATES, SERIES 2005-3CB                         A. KERN, LTD., dba KERN &
15                                                          ASSOCIATES, LTD.
                            Plaintiff,
16
             v.
17
      HIGHLAND         RANCH     HOMEOWNERS
18    ASSOCIATION; KERN & ASSOCIATES,
19
      LTD.;      TBR    I,  LLC;   AIRMOTIVE
      INVESTMENTS LLC; DOE INDIVIDUALS I-
20    X, inclusive, and ROE CORPORATIONS I-X,
      inclusive,
21
                        Defendants.
22    _______________________________________/
23          Plaintiff, The Bank of New York Mellon fka The Bank of New York as Trustee for the
24
     Certificate Holders CWALT, Inc. Alternative Loan Trust 2005-3CB Mortgage Pass-Through
25
     Certificates, Series 2005-3CB (“BoNYM”), by and through its attorneys of record, Akerman,
26
     LLP; Defendant Highland Ranch Homeowners Association (the “Association”), by and through
27

28   its counsel Laxalt & Nomura; Defendant Airmotive Investments LLC (“Airmotive”), by and



                                                        1
1    through its counsel Roger P. Croteau & Associates, Ltd.; and Defendant, Gayle A. Kern, Ltd.,
2
     dba Kern & Associates, Ltd. (“Kern”), by and through its counsel Leach Kern Gruchow
3
     Anderson Song, HEREBY STIPULATE AND AGREE as follows:
4
             1.        That BoNYM’s Complaint ECF No. 1 and any amendments thereto
5

6    (“Complaint”) against Kern is DISMISSED, without prejudice, in its entirety;

7            2.       That BoNYM and Kern will each bear their own attorney’s fees and costs in this
8
     matter; and
9
             3.       That in the event of an adverse judgment for damages against the Association,
10
     any applicable statute of limitations as to Kern, which has not run as of the date of this
11

12   Stipulation, will be tolled through and including one (1) year after final judgment is entered in

13   this case. In the event of a judgment in favor of the Association, including, but not limited to
14
     dismissal of any claims for damages against the Association as moot, the dismissal of Kern
15
     will be deemed with prejudice.
16
             It is FURTHER STIPULATED AND AGREED, by and between BoNYM, Kern, and
17

18   the Association, as follows:

19           1.       Kern and the Association affirmatively assert that pursuant to NRS
20
     116.31164(1) 1, Kern provided legal services to the Association as its attorneys in the
21
     enforcement of the Association’s governing documents related to delinquent assessments and
22
     violations for the real property located at 6411 Samish Court, Sun Valley, Nevada 89433
23

24   (hereinafter the “Property”), up to and including the NRS Chapter 116 non-judicial assessment

25   lien foreclosure of the Property on or about June 20, 2014 (the “Assessment Lien Foreclosure”);
26
     and;
27
             1
                At the time of the foreclosure at issue in this case, NRS 116.31164(1) provided the sale “…may be
28   conducted by the association, its agent or attorney, or a title insurance company or escrow company licensed to do
     business in this State…” Chapter 116 was amended in 2015, and this provision is now NRS 116.31164(4).


                                                                  2
1           2.     The parties stipulate and agree that the services provided by Kern in connection
2
     with the Assessment Lien Foreclosure were, at all times material to BoNYM’s Complaint,
3
     within the course and scope of the authority duly conferred upon Kern by the Association,
4
     through its Board of Officers and Directors, to act on the Association’s behalf as its attorneys
5

6    pursuant to NRS 116.31164(1) or otherwise; and

7           3.     That the Association agrees to be bound by the actions of Kern as its attorneys
8
     pursuant to NRS 116.31164(1) in the enforcement of the Association’s governing documents
9
     up to and including the Association’s Assessment Lien Foreclosure of the Property.
10

11   ORDER

12   IT IS SO ORDERED this 20th day of December, 2019
13

14

15
     __________________________
16   ROBERT C. JONES
     District Judge
17

18

19

20

21

22

23

24

25

26

27

28




                                                        3
